ELECTRONIC CITATION: 2011 FED App. 0013P (6th Cir.)
                              File Name: 11b0013p.06

            BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: JENNY FOSTER and REESE FOSTER,                )
                                                     )
                  Debtors.                           )
_____________________________________                )
                                                     )
                                                     )
SUSAN RHIEL, TRUSTEE,                                )
                                                     )
                      Appellant,                     )              No. 11-8023
                                                     )
       v.                                            )
                                                     )
BAC HOME LOANS SERVICING, LP,                        )
                                                     )
                      Appellee.                      )
                                                     )

                        Appeal from the United States Bankruptcy Court
                               for the Southern District of Ohio
                        Case No. 09-63067; Adversary Case No. 10-2016

                             Decided and Filed: November 10, 2011
   Before: HARRIS, RHODES, and SHEA-STONUM, Bankruptcy Appellate Panel Judges.
                                    ____________________

                                           COUNSEL

ON BRIEF: Susan L. Rhiel, RHIEL & ASSOCIATES CO., LPA, Columbus, Ohio, for
Appellant. Amelia A. Bower, PLUNKETT COONEY, Columbus, Ohio, for Appellee.

                                    ____________________

                                          OPINION
                                    ____________________

       ARTHUR I. HARRIS, Bankruptcy Appellate Panel Judge. After reviewing the record and
the parties’ briefs, the Panel determines that the bankruptcy court did not err in granting summary
judgment against the trustee and in favor of BAC Home Loans Servicing, LP. We therefore affirm
for the reasons stated in the bankruptcy court’s well-written opinion entered on March 23, 2011,
Rhiel v. BAC Home Loans Servicing, LP, (In re Foster), 448 B.R. 914 (Bankr. S.D. Ohio 2011), and
for the reasons stated in the Bankruptcy Appellate Panel’s opinion entered on June 24, 2011, Rogan
v. Fifth Third Mortgage Co., (In re Rowe), 452 B.R. 591 (B.A.P. 6th Cir. 2011) (analyzing a similar
issue under Kentucky law).




                                                -2-